DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Allowable Subject Matter
Claims 1-4, 7-15 and 17-19 are allowed, and claims 5-6 and 16 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for rail mounted power distribution modules, does not disclose, teach or suggest, following subject matter in claims:  
wherein the plurality of power distribution modules is adapted to be coupled to each other in an electrically conductive manner, wherein each of the supply module, the signal module and the at least one connection module comprise an individual housing having a groove disposed on a back on the housing such that the supply module, the signal module and the at least one connection module are configured to be individually, directly snapped onto the mounting rail, and wherein the at least one connection module has a contact opening on a load output side for a plug-in contact of the actuatable protective switch, wherein the contact opening is configured as a multi-divided plug base contact, wherein plug base partial contacts formed thereby are galvanically separated from one another, and wherein each plug base partial contact is coupled to a separate load connection.

Prior arts, Schmidt, Burke, Molnar and Balgard disclose related structural elements for rail mounted power distribution modules and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure with rest of the claimed subject matter.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835